



INCREMENTAL TERM LOAN AGREEMENT


THIS INCREMENTAL TERM LOAN AGREEMENT dated as of June 15, 2017 (this
“Agreement”) is by and among each of the Persons identified as “Incremental Term
Loan Lenders” on the signature pages hereto (each, an “Incremental Term Loan
Lender”), Tractor Supply Company (the “Borrower”), the Subsidiary Guarantors,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of February 19, 2016
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Borrower, the Subsidiary Guarantors, the
Lenders and the Administrative Agent, the Lenders have agreed to provide the
Borrower with a revolving credit and term loan facility;


WHEREAS, pursuant to Section 3.4(c) of the Credit Agreement, the Borrower has
requested that each Incremental Term Loan Lender provide a portion of the
Incremental Term Loan under the Credit Agreement; and


WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of
the Incremental Term Loan on the terms and conditions set forth herein and to
become an “Incremental Term Loan Lender” under the Credit Agreement in
connection therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Each Incremental Term Loan Lender severally agrees to make its portion of
the Incremental Term Loan in a single advance to the Borrower on the date hereof
in the amount of its respective Incremental Term Loan Commitment; provided that,
after giving effect to such advances, the sum of (a) the aggregate amount of all
increases in the Revolving Committed Amount pursuant to Section 3.4(c) of the
Credit Agreement plus (b) the aggregate original principal amount of all
Incremental Term Loans made pursuant to Section 2.1(c) of the Credit Agreement
shall not exceed $300,000,000. The Incremental Term Loan Commitment and
Applicable Percentage for each of the Incremental Term Loan Lenders shall be as
set forth on Schedule 2.1 attached hereto. The existing Schedule 2.1 to the
Credit Agreement shall be deemed to be amended to include the information set
forth on Schedule 2.1 attached hereto.


2.    The Applicable Rate with respect to the Incremental Term Loan made on the
date hereof shall be (a) 1.00%, with respect to Eurodollar Loans, and (b) 0.00%,
with respect to Base Rate Loans.


3.    The Maturity Date for such Incremental Term Loan shall be June 15, 2022.


4.    The Borrower shall repay the outstanding principal amount of such
Incremental Term Loan in installments on the dates and in the amounts set forth
in the table below (as such installments may hereafter be adjusted as a result
of prepayments made pursuant to Section 3.3 of the Credit Agreement), unless
accelerated sooner pursuant to Section 9.2 of the Credit Agreement:







--------------------------------------------------------------------------------







Payment Dates
Principal Amortization Payment
September 30, 2017
$1,250,000.00
December 31, 2017
$1,250,000.00
March 31, 2018
$1,250,000.00
June 30, 2018
$1,250,000.00
September 30, 2018
$1,250,000.00
December 31, 2018
$1,250,000.00
March 31, 2019
$1,250,000.00
June 30, 2019
$1,250,000.00
September 30, 2019
$2,500,000.00
December 31, 2019
$2,500,000.00
March 31, 2020
$2,500,000.00
June 30, 2020
$2,500,000.00
September 30, 2020
$2,500,000.00
December 31, 2020
$2,500,000.00
March 31, 2021
$2,500,000.00
June 30, 2021
$2,500,000.00
September 30, 2021
$2,500,000.00
December 31, 2021
$2,500,000.00
March 31, 2022
$2,500,000.00
Maturity Date
$62,500,000.00



Notwithstanding anything to the contrary contained herein, on the Maturity Date,
the Borrower shall repay the outstanding principal amount of such Incremental
Term Loan.


5.    Each Incremental Term Loan Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Incremental Term Loan Lender under the Credit Agreement,
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the date hereof, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Incremental Term Loan Lender, and (v) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.


6.    Each of the Administrative Agent, the Borrower, and the Guarantors agrees
that, as of the date hereof, each Incremental Term Loan Lender shall (a) be a
party to the Credit Agreement and the other





--------------------------------------------------------------------------------





Credit Documents, (b) be a “Lender” for all purposes of the Credit Agreement and
the other Credit Documents and (c) have the rights and obligations of a Lender
under the Credit Agreement and the other Credit Documents.


7.    The address of each Incremental Term Loan Lender for purposes of all
notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Incremental Term Loan Lender to the
Administrative Agent.


8.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by facsimile or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.


9.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM
LOAN LENDERS:        [INSERT INCREMENTAL TERM LOAN LENDERS]


By:                    
Name:
Title:




BORROWER:            TRACTOR SUPPLY COMPANY,
a Delaware corporation


By:                    
Name:
Title:




SUBSIDIARY
GUARANTORS:    TRACTOR SUPPLY CO. OF MICHIGAN, LLC,
a Michigan limited liability company


By:                    
Name:
Title:


TRACTOR SUPPLY CO. OF TEXAS, LP,
a Texas limited partnership


By:                    
Name:
Title:




Accepted and Agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                
By:                    
Name:
Title:







--------------------------------------------------------------------------------






Schedule 2.1


Lender
Incremental Term Loan Commitment
Applicable Percentage of Incremental Term Loan Commitments
Wells Fargo Bank, National Association
$12,500,000.00
12.500000000%
Regions Bank
$12,500,000.00
12.500000000%
Bank of America, N.A.
$12,500,000.00
12.500000000%
Fifth Third Bank
$12,500,000.00
12.500000000%
U.S. Bank National Association
$12,500,000.00
12.500000000%
Branch Banking and Trust Company
$12,500,000.00
12.500000000%
PNC Bank, National Association
$12,500,000.00
12.500000000%
Pinnacle Bank
$12,500,000.00
12.500000000%
TOTAL:
$100,000,000.00
100.000000000%






